    
Exhibit 10.1
    

THE ANN INC.
2003 EQUITY INCENTIVE PLAN, AS AMENDED
1. Purpose.
This 2003 Equity Incentive Plan (the “Plan”) is intended to encourage stock
ownership by employees of ANN INC. (the “Corporation”), its divisions and
Subsidiary Corporations, so that they may acquire or increase their proprietary
interest in the Corporation, and to encourage such employees to remain in the
employ of the Corporation, its divisions and Subsidiary Corporations, and to put
forth maximum efforts for the success of the business. The Plan is also intended
to encourage Directors of the Corporation who are not employees or officers of
the Corporation or its Subsidiary Corporations (“Eligible Directors”) to acquire
or increase their proprietary interest in the Corporation and to further promote
and strengthen the interest of such Eligible Directors in the development and
financial success of the Corporation and to assist the Corporation in attracting
and retaining highly qualified Eligible Directors.
2. Definitions.
As used in this Plan, the following words and phrases shall have the meanings
indicated:
(a)
“AWARD” shall mean an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Unit Award or Other Award granted pursuant to the Plan.

(b)
“CAUSE” used in connection with the termination of employment or service of a
Grantee, shall, unless otherwise determined by the Committee or specified in the
Grantee’s employment agreement, mean a termination of employment or service of
the Grantee by the Corporation or a division or Subsidiary Corporation due to
(i) the Grantee’s failure to render services in accordance with the terms of
such Grantee’s employment or service, which failure amounts to a material
neglect of such Grantee’s duties, (ii) the commission by the Grantee of an act
of fraud, misappropriation (including, without limitation, the unauthorized
disclosure of confidential or proprietary information) or embezzlement, or
(iii) a conviction of or guilty plea or confession to any felony.

(c)
“CODE” shall mean the Internal Revenue Code of 1986, as amended.

(d)
“COMMON STOCK” shall mean shares of the Corporation’s Common Stock, par value
$.0068 per share.

(e)
“DISABILITY” shall mean a Grantee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.

(f)
“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

(g)
“EXECUTIVE OFFICER” shall mean an officer of the Corporation who is an
“executive officer” within the meaning of Rule 3b-7 under the Exchange Act.

(h)
“FAIR MARKET VALUE” per share as of a particular date shall mean (i) the closing
sales price per share of Common Stock as reported on the New York Stock Exchange
(or if the shares of Common Stock are not then traded on such exchange, on the
principal national securities exchange on which they are then traded) for the
last preceding date on which there was a sale of such Common Stock on such
exchange, or (ii) if the shares of Common Stock are not then traded on a
national securities exchange but are traded on an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
such over-the-counter market for the last preceding date on which there was a
sale of such Common Stock in such market, or (iii) if the shares of Common Stock
are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee (as defined in Section 3
hereof) in its discretion may determine.

(i)
“GRANTEE” shall mean a person to whom an Award has been granted.

(j)
“INCENTIVE STOCK OPTION” shall mean an Option that is intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.

(k)
“NONSTATUTORY STOCK OPTION” shall mean an Option that is not intended to be an
Incentive Stock Option.


1



--------------------------------------------------------------------------------



(l)
“OPTION” shall mean the right, granted to a Grantee pursuant to Section 6, to
purchase a specified number of shares of Common Stock, on the terms and subject
to the restrictions set forth in this Plan and by the Committee upon the grant
of the Option to the Grantee.

(m)
“OTHER AWARD” shall mean an award granted pursuant to Section 8 that is subject
to the terms and restrictions set forth in this Plan.

(n)
“PERFORMANCE-BASED COMPENSATION” shall mean compensation that satisfies the
requirements of Section 162(m) of the Code (“Section 162(m)”) for deductibility
of remuneration paid to a “covered employee,” as that term is defined in
Section 162(m).

(o)
“PERFORMANCE GOAL” shall mean the specific objectives that may be established by
the Committee, from time to time, with respect to an award granted under the
Plan, which objectives shall be based on one or more of the following,
determined in accordance with generally accepted accounting principles, as
applicable: revenue; net or gross sales; comparable store sales; net income;
gross margin; operating profit (corporate and/or divisional); earnings before
all or any of interest, taxes, depreciation and/or amortization; cash flow;
working capital; return on equity, assets, cash or cash equivalents on balance
sheet, capital or investment; market share; sales (net or gross) measured by
store, product line, territory, operating or business unit, customers, or other
category; earnings or book value per share of Common Stock; earnings from
continuing operations; net worth; turnover or shrinkage in inventory; levels of
expense, cost or liability by store, product line, territory, operating or
business unit or other category; appreciation in the price of Common Stock; the
payment of a dividend on Common Stock; total shareholder return (stock price
appreciation plus dividends); any other Generally Accepted Accounting Principles
(“GAAP”) financial measures; implementation of critical projects or processes
consisting of one or more objectives based on meeting specified market
penetration, geographical business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions and budget comparisons; and personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions. Where
applicable, the Performance Goal may be expressed in terms of attaining a
specified level of the selected criterion or the attainment of a percentage
increase or decrease in the selected criterion, or may be applied to the
performance of the Corporation relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee.
Performance Goals may relate to the performance of a store, business unit,
Subsidiary Corporation, product line, division, territory, or the Corporation or
a combination thereof.

(p)
“PERFORMANCE PERIOD” shall mean the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to any Award that is intended to qualify as Performance-Based
Compensation.

(q)
“PERFORMANCE SCHEDULE” shall mean a schedule or other objective method of
determining the achievement of a Performance Goal relative to the applicable
Performance Target.

(r)
“PERFORMANCE TARGET” shall mean the Performance Goal established by the
Committee with respect to a Performance Period.

(s)
“RESTRICTED SHARE” shall mean a share of Common Stock, awarded to a Grantee
pursuant to Section 7, that is subject to the terms and restrictions set forth
in this Plan and by the Committee upon the award of the Restricted Share to the
Grantee.  

(t)
“RESTRICTED UNIT” shall mean the right, awarded to a Grantee pursuant to
Section 7, to receive a share of Common Stock or an amount in cash equal to the
Fair Market Value of one share of Common Stock, on the terms and subject to the
restrictions set forth in this Plan and in the applicable Award agreement.

(u)
“RETIREMENT” shall mean a Grantee’s voluntary termination of employment with the
Corporation and its Subsidiary Corporations after age 65 with at least 5 years
of service with the Corporation or its Subsidiary Corporations, or as otherwise
provided in the applicable Award agreement.


2



--------------------------------------------------------------------------------



(v)
“STOCK APPRECIATION RIGHT” (or “SAR”) shall mean the right granted to a Grantee,
pursuant to Section 6, to receive shares of Common Stock or cash upon exercise
of a specified number of shares of Common Stock, on the terms and subject to the
restrictions set forth in this Plan and in the applicable Award agreement.

(w)
“SUBSIDIARY CORPORATION” shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the employer corporation if,
at the time of granting an Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(x)
“SUBSTITUTE AWARDS” shall mean Awards granted or shares of Common Stock issued
by the Corporation in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Corporation or any Subsidiary Corporation or
with which the Company or any Subsidiary Corporation combines.

3. Administration.
The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”) (or any duly
authorized subcommittee of the Committee). The Committee shall consist solely of
two or more members of the Board, each of whom shall be an “outside director”
within the meaning of Section 162(m), a “nonemployee director” within the
meaning of Rule 16b-3, as from time to time amended, promulgated under
Section 16 of the Exchange Act, and an “independent director” within the meaning
of the New York Stock Exchange Listed Company Manual.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
purchase price of the shares of Common Stock covered by each Option (the “Option
Price”); to determine the exercise price of the shares of Common Stock covered
by each SAR (the “SAR Exercise Price”); to determine the persons to whom, and
the time or times at which, Awards shall be granted; to determine the number of
shares to be covered by each Option, SAR or Other Award and to determine the
number of Restricted Shares and Restricted Units to be covered by each
Restricted Stock Award and Restricted Unit Award; to interpret the Plan; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the agreements (which need not be
identical) entered into in connection with grants of Options and SARs (“Option
Agreements” and “SAR Agreements”), Restricted Stock Awards and Restricted Unit
Awards (“Restricted Award Agreements”) or Other Awards (“Other Award
Agreements”); and to make all other determinations deemed necessary or advisable
for the administration of the Plan. Notwithstanding the foregoing (but subject
to the provisions of Section 6(k)), the Committee shall not have the authority
to reduce the exercise price for any Option or SAR by repricing or replacing
such Option or SAR unless the Corporation shall have obtained the prior consent
of its stockholders.
The determinations of the Committee shall be binding and conclusive on all
parties. The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. The Committee shall have the
authority in its discretion to delegate to specified officers of the Corporation
the power to make Awards, including, without limitation, to determine the terms
of such Awards, and the power to extend the exercisability of Options and SARs
pursuant to Section 6(g) or 6(h) hereof, in each case consistent with the terms
of this Plan (but only to the extent permissible under Section 409A of the Code,
hereinafter, “Section 409A,” and the provisions of Section 157 of the Delaware
General Corporations Law) and subject to such restrictions, if any, as the
Committee may specify when making such delegation; provided that the delegates
shall not have authority to make Awards to, or extend the exercisability of
Options and SARs held by, such delegates or any Executive Officer or Eligible
Director. Any delegation of duties by the Committee pursuant to this paragraph
shall be subject to the requirements of Section 162(m), Rule 16b-3 and the New
York Stock Exchange Listed Company Manual, as applicable.



3



--------------------------------------------------------------------------------



No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award made
hereunder.
4. Eligibility.
Awards may be granted to employees (including, without limitation, officers who
are employees) of the Corporation or its present or future divisions and
Subsidiary Corporations, and to Eligible Directors. In determining the persons
to whom Awards shall be granted and the number of shares to be covered by each
Award, the Committee shall take into account the duties of the respective
persons, their present and potential contributions to the success of the
Corporation and such other factors as the Committee shall deem relevant in
connection with accomplishing the purpose of the Plan. A person to whom an
Option has been granted hereunder is sometimes referred to herein as an
“Optionee.”
A Grantee shall be eligible to receive more than one Award during the term of
the Plan, but only on the terms and subject to the restrictions hereinafter set
forth.
5. Stock.
The shares of Common Stock available to be delivered upon issuance or settlement
of an Award hereunder may, in whole or in part, be authorized but unissued
shares or shares that shall have been or may be reacquired by the Corporation.
The aggregate number of shares of Common Stock as to which Awards may be granted
from time to time under this Plan on or after the date of the 2013 meeting of
the shareholders of the Corporation shall not exceed 3,425,000, it being
understood that one (1) share shall count against such limit for each share of
Common Stock underlying an Award granted pursuant to the Plan after February 2,
2013. The maximum number of shares of Common Stock that may be covered by
Incentive Stock Options shall not exceed 800,000 in the aggregate.
Under the Plan, no single Grantee may be granted Awards in the aggregate
covering more than 800,000 shares of Common Stock, of which up to 800,000 Awards
may be Incentive Stock Options, during any fiscal year of the Corporation. The
limitations set forth in this Section 5 shall be subject to adjustment as
provided in Section 6(k) or 7(f) hereof, as applicable.
If after February 2, 2013 any shares subject to an Award are forfeited,
canceled, exchanged or surrendered, or if an Award otherwise terminates or
expires without a distribution or payment required to be made to the Grantee in
respect of all or a portion of the shares subject to the Award, the shares of
Common Stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan. In connection with the exercise of an
Option or SAR (whether settled in cash or in shares of Common Stock) the excess
of the number of shares of Common Stock with respect to which the Option or SAR
is exercised over the number of shares of Common Stock actually delivered to the
Grantee (or in the case of a cash settlement, the number of shares equivalent in
value to the cash delivered) in connection with such exercise shall again be
available for Awards under the Plan. Shares of Common Stock available for Awards
under the Plan shall be increased by the following: (i) shares tendered or
withheld in payment of the exercise price of an award and (ii) shares tendered
or withheld in respect of tax withholding obligations.
Substitute Awards shall not reduce the number of shares of Common Stock
available for Awards under the Plan, nor shall shares of Common Stock subject to
Substitute Awards again be available for Awards under the Plan pursuant to the
preceding paragraph. Additionally, in the event that a company which is acquired
by or combined with the Corporation or any Subsidiary Corporation has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
number of shares of Common Stock authorized for grant under the Plan (and shares
subject to such Awards shall not be again available for grant under this Plan);
provided, that Awards granted using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees or directors of the Corporation or any
Subsidiary Corporation immediately prior to such acquisition or combination.

4



--------------------------------------------------------------------------------



6. Terms and Conditions of Options and Stock Appreciation Rights.
Each Option and SAR granted pursuant to the Plan shall be evidenced by a written
Option Agreement or SAR Agreement (as applicable) between the Corporation and
the Grantee, which agreement shall comply with and be subject to the following
terms and conditions (and with such other terms and conditions not inconsistent
with the terms of this Plan as the Committee, in its discretion, shall
establish):
(a)
NUMBER OF SHARES. Each Option Agreement and SAR Agreement shall state the number
of shares of Common Stock to which the Option or SAR (as applicable) relates.
The number of shares subject to any Option and SAR shall be subject to
adjustment as provided in Section 6(k) hereof.

(b)
TYPE OF OPTION. Each Option Agreement shall specifically state whether the
Option is intended to be an Incentive Stock Option.

(c)
OPTION PRICE; SAR EXERCISE PRICE. Each Option Agreement and SAR Agreement shall
state the Option Price or SAR Exercise Price (as applicable), which, except with
respect to an Option or SAR which is a Substitute Award, shall be not less than
one hundred percent (100%) of the Fair Market Value of the shares of Common
Stock of the Corporation on the date of grant of the Option or SAR (as
applicable); provided, however, a SAR granted in tandem with, but subsequent to,
the Option, or an SAR granted in exchange for an Option, may have a SAR Exercise
Price not less than the Option Price of such Option (subject to the requirements
of Section 409A). The Option Price and SAR Exercise Price shall be subject to
adjustment as provided in Section 6(k) hereof. The date on which the Committee
adopts a resolution expressly granting an Option or SAR shall be considered the
day on which such Option or SAR is granted, unless such resolution expressly
provides for a specific later date.

(d)
MEDIUM AND TIME OF PAYMENT OF OPTION PRICE. The Option Price shall be paid in
full, at the time of exercise, (i) in cash, (ii) in previously-owned shares of
Common Stock having a Fair Market Value equal to such Option Price, (iii) in a
combination of cash and shares, or (iv) in the sole discretion of the Committee,
through a cashless exercise procedure involving a broker.

(e)
TERM AND EXERCISE OF OPTIONS AND SARS. Except as provided in Section 6(k) hereof
or unless otherwise determined by the Committee, the shares covered by an Option
or SAR shall become exercisable over such period, in cumulative installments or
otherwise, or upon the satisfaction of such Performance Goals or other
conditions, as the Committee shall determine; provided, however, that the
Committee shall have the authority to accelerate the exercisability of all or
any portion of any outstanding Option or SAR at such time and under such
circumstances as it, in its sole discretion, deems appropriate, and provided
further, however, that such exercise period shall not exceed 10 years from the
date of grant of such Option or SAR. The exercise period shall be subject to
earlier termination as provided in Sections 6(g) and 6(h) hereof. In the event
that the day on which an Option (other than an Incentive Stock Option) would
expire occurs during a period in which trading in Common Stock is prohibited by
law or the Corporation’s policy, the expiration date of such Option shall
automatically be extended until the 30th day following the end of such
prohibition. An Option or SAR may be exercised, as to any or all full shares of
Common Stock as to which the Option or SAR has become exercisable, by giving
written or electronic notice of such exercise to the Secretary of the
Corporation; provided, however, that an Option or SAR may not be exercised at
any one time as to fewer than 100 shares (or such number of shares as to which
the Option or SAR is then exercisable if such number of shares is less than
100).

(f)
OTHER CONDITIONS APPLICABLE TO SARS. A SAR may be granted in tandem with all or
part of an Option (in which case the exercise of the Option or SAR, as
applicable, will reduce the number of shares remaining for exercise under the
tandem SAR or Option, as applicable) or at any subsequent time during the term
of such Option, or without regard to any Option. Upon the exercise of a SAR, the
Grantee shall have the right to receive for each share for which the SAR is
exercised the excess of (i) the Fair Market Value of one share of Common Stock
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at the time of grant) over (ii) the SAR Exercise
Price. The Committee shall determine in its sole discretion whether payment on
exercise of an SAR shall be made in shares, cash, other property, or any
combination thereof.

(g)
TERMINATION. Except as provided in this Section 6(g) and in Section 6(h) hereof
(and except as otherwise provided in the applicable Award agreement), an Option
or SAR may not be exercised unless the Grantee is then in the employ or service
of the Corporation or one of its divisions or Subsidiary


5



--------------------------------------------------------------------------------



Corporations, and unless the Grantee has remained continuously so employed or in
service since the date of grant of the Option or SAR. Except as provided in the
applicable Option Agreement or SAR Agreement, in the event that the employment
or service of a Grantee shall terminate or cease other than by reason of death,
Disability, Retirement or a termination by the Corporation for Cause, all
Options and SARs theretofore granted to such Grantee that are exercisable at the
time of such termination may, to the extent not theretofore exercised or
canceled, be exercised at any time within the earlier of when the Options or
SARs expire pursuant to Section 6(e) hereof and three (3) months after such
termination of employment or cessation of service, as applicable; provided,
however, that the Committee may in its discretion extend the period for exercise
of such Options or SARs to a date later than three (3) months after such
separation or cessation date, but in any event not beyond the date on which the
Option or SAR would otherwise expire pursuant to Section 6(e) hereof.
Notwithstanding the foregoing, except as provided in the applicable Option
Agreement or SAR Agreement, if the employment of a Grantee shall terminate
voluntarily by the Grantee or by the Corporation for Cause, all Options and SARs
theretofore granted to such Grantee shall, to the extent not theretofore
exercised, terminate on the day following termination.
(h)
DEATH, DISABILITY OR RETIREMENT. Except as provided in the applicable Option
Agreement or SAR Agreement, if a Grantee shall die while employed by or in
service to the Corporation or a Subsidiary Corporation, or if the Grantee’s
employment or service shall terminate or cease by reason of Disability or
Retirement, all Options and SARs theretofore granted to such Grantee, to the
extent exercisable on the date of death or separation, may be exercised by the
Grantee or by the Grantee’s estate or by a person who acquired the right to
exercise such Option or SAR by bequest or inheritance or otherwise by reason of
the death or Disability of the Grantee, at any time within three (3) years after
the date of death or termination by reason of Disability or Retirement, or at
such later time as the Committee may in its discretion determine, but in any
event not beyond the date on which the Option or SAR would otherwise expire
pursuant to Section 6(e) hereof.  

(i)
NONTRANSFERABILITY OF OPTIONS AND SARS. Options and SARs granted under the Plan
shall not be transferable except (i) by will or the laws of descent and
distribution, or (ii) as specifically provided below in this Section (6)(i). Any
Grantee may transfer Nonstatutory Stock Options and SARs to charitable
organizations or members of his or her Immediate Family (as defined below) if
(x) the Option Agreement or SAR Agreement (as applicable) pursuant to which the
Nonstatutory Stock Option or SAR was granted so provides, (y) such agreement was
approved by the Board or the Committee, and (z) the Grantee does not receive any
consideration for the transfer. “Immediate Family” means children,
grandchildren, and spouse of the Grantee (including domestic partners under
applicable law) or one or more trusts for the benefit of such family members or
partnerships or other entities in which such family members are the only
partners or holders of equity interests. Any Nonstatutory Stock Option Agreement
or SAR Agreement may be amended to provide for the transferability feature as
outlined above, provided that such amendment is approved by the Board or the
Committee. Any Nonstatutory Stock Option or SAR not granted pursuant to an
Option Agreement or SAR Agreement expressly permitting its transfer shall not be
transferable. During the lifetime of the Grantee, Options or SARs may be
exercised only by the Grantee, the guardian or legal representative of the
Grantee, or the transferee as permitted under this Section 6(i).

(j)
SPECIAL PROVISIONS APPLICABLE TO INCENTIVE STOCK OPTIONS. The provisions of this
Section 6(j) shall apply to the grant of Incentive Stock Options,
notwithstanding any other provision of the Plan to the contrary. Only employees
of the Corporation or any Subsidiary Corporation may be granted Incentive Stock
Options under the Plan. In the case of any Incentive Stock Option, to the extent
the aggregate Fair Market Value (determined at the time such Option is granted)
of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
the Plan and all other Incentive Stock Option plans of the Corporation and any
Subsidiary Corporation) exceeds $100,000, such Option shall be treated as a
Nonstatutory Stock Option. In no event shall any employee who, at the time such
employee would otherwise be granted an Option, owns (within the meaning of
Section 424(d) of the Code) stock of the Corporation or any Subsidiary
Corporation possessing more than 10% of the total combined voting power of all
classes of stock of the Corporation or any Subsidiary Corporation, be eligible
to receive an Incentive Stock Option under the Plan. To the extent an Incentive
Stock Option is exercised more than three months following the t . .


6



--------------------------------------------------------------------------------



termination of the Grantee’s employment (other than a termination resulting from
the Grantee’s death or Disability), such Option shall be treated as a
Nonstatutory Stock Option.
(k)
EFFECT OF CERTAIN CHANGES. (1) In the event that any extraordinary cash dividend
or other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange or other similar corporate transaction or event, the
Committee shall adjust, (i) the number and kind of shares of stock which may
thereafter be issued in connection with Options and SARs hereunder, (ii) the
number and kind of shares of stock or other property issued or issuable in
respect of outstanding Options and SARs, (iii) the exercise price, grant price
or purchase price relating to any outstanding award, and (iv) the limitations
set forth in Section 5; in such equitable manner as it deems appropriate, in its
sole discretion, to prevent the dilution or enlargement of rights; provided
that, with respect to Incentive Stock Options, such adjustment shall be made in
accordance with Section 424 of the Code. Any fractional shares resulting from
such adjustment shall be disregarded.

(2) If an Acceleration Event (as defined below) shall occur while unexercisable
Options or SARs remain outstanding under the Plan, such Options and SARs not
theretofore exercisable by their terms shall become exercisable in full. An
“Acceleration Event” shall occur if:
(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than any person who on the date hereof is a director or
officer of the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 20%
or more of the combined voting power of the Corporation’s then outstanding
securities;
(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clause (A) or (C) of this Section 6(k)(2))
whose election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;
(C) there is consummated a merger or consolidation of the Corporation with any
other entity other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 80% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation; or
(D) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.
Following the Acceleration Event, the Committee may provide for the cancellation
of all Options or SARs then outstanding. Upon such cancellation, the Corporation
shall make, in exchange for each such Option or SAR, a payment either in
(i) cash; (ii) shares of the successor entity; or (iii) some combination of cash
or shares thereof, at the discretion of the Committee, and in each case in an
amount per share subject to such Option or SAR equal to the difference between
the per share exercise price of such Option or SAR and the Fair Market Value of
a share of Common Stock on the date of the Acceleration Event. In the event that
the Fair Market Value of a share of Common Stock on the date of the Acceleration
Event is less than the per share exercise price of an Option or SAR, the
Committee may cancel such Option or SAR without consideration therefor.

7



--------------------------------------------------------------------------------



(3) In the event of a change in the Common Stock of the Corporation as presently
constituted which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.
(4) The foregoing adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.
(5) Except as hereinbefore expressly provided in this Section 6(k), the Grantee
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation; and any issue by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to the Option or SAR.
The grant of an Option or SAR pursuant to the Plan shall not affect in any way
the right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structures or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or part of its
business or assets.
(l)
RIGHTS AS A STOCKHOLDER. A Grantee or a transferee of an Option or SAR shall
have no rights as a stockholder with respect to any shares covered by the Option
or SAR until the date of the issuance of a stock certificate for such shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distribution of other rights for which
the record date is prior to the date such stock certificate is issued, except as
provided in Section 6(k) hereof.

(m)
PERFORMANCE GOALS. The Committee may determine that the vesting and/or payment
of an Option or SAR shall be made subject to one or more Performance Goals.
Performance Goals established by the Committee may be different with respect to
different Grantees. The Committee shall have the authority to make equitable
adjustments to any Performance Goal in recognition of unusual or nonrecurring
events affecting the Corporation, its financial statements or its shares, in
response to change in applicable laws or regulations, or to account for items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence, including any major settlement, judgment or any other
material liability in connection with a litigation or governmental proceeding or
investigation, or any gain, loss or expense related to the acquisition,
disposition or discontinuance of a business or a segment of a business, or
related to a change in accounting principles, or to reflect capital charges.
Options or SARs granted to Executive Officers which are intended to be
Performance-Based Compensation shall comply with the applicable requirements of
Section 9 below. With respect to Grantees who are not Executive Officers,
Performance Goals may also include such individual objective or subjective
performance criteria as the Committee may, from time to time, establish.
Performance Goals applicable to any Option or SAR may include a threshold level
of performance below which no portion of such Award shall become vested and/or
payable, and levels of performance at which specified percentages of such Award
shall become vested and/or payable.

(n)
OTHER PROVISIONS. The Option Agreements and SAR Agreements authorized under the
Plan may contain such other provisions, including, without limitation, the
imposition of (1) restrictions upon the exercise of an Option or SAR and
(2) provisions that will result in the forfeiture of an Option or SAR and/or the
shares acquired thereunder in the event the Grantee breaches covenants relating
to non-competition, confidentiality and non-solicitation of employees and
customers, as the Committee shall deem advisable.

7. Terms and Conditions of Restricted Stock Awards and Restricted Unit Awards.
Each Restricted Stock Award and Restricted Unit Award granted under the Plan
shall be evidenced by a written Restricted Award Agreement between the
Corporation and the Grantee, which agreement shall comply with, and be subject
to, the following terms and conditions (and with such other terms and conditions
not inconsistent with the terms of this Plan as the Committee, in its
discretion, shall establish):
 

8



--------------------------------------------------------------------------------



(a)
NUMBER OF SHARES AND UNITS. The Committee shall determine the number of
Restricted Shares to be awarded to a Grantee pursuant to the Restricted Stock
Award and the number of Restricted Units to be awarded to a Grantee pursuant to
a Restricted Unit Award.

(b)
NONTRANSFERABILITY. Except as set forth in subsections (f) and (h) of this
Section 7, a Grantee may not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of any Restricted Shares or Restricted Units awarded to said
Grantee under this Plan, or any interest therein, except by will or the laws of
descent and distribution, until the Restricted Period (as defined below) shall
have elapsed. The Committee may also in its discretion impose such other
restrictions and conditions on Restricted Shares and Restricted Units awarded as
it deems appropriate including, without limitation, the imposition of provisions
that will result in the forfeiture of Restricted Shares and Restricted Units in
the event the Grantee breaches covenants relating to non-competition,
confidentiality and non-solicitation of employees and customers.

In determining the Restricted Period of an award, the Committee may provide that
the restrictions shall lapse with respect to specified percentages of the
awarded shares or units on successive anniversaries of the date of such award or
upon the satisfaction of such other conditions as the Committee may impose,
including, without limitation, the attainment of one or more Performance Goals.
To the extent that the vesting of a Restricted Stock Award or Restricted Unit
Award is subject to the attainment of one or more Performance Goals, any rights
of the Grantee to receive dividends or dividend equivalents in respect of such
Restricted Stock Award or Restricted Stock Unit Award shall also be subject to
the attainment of such Performance Goals, and may not be paid prior to the
achievement of such Performance Goals. The Committee may require that dividend
and dividend equivalents on Restricted Stock Awards and Restricted Stock Unit
Awards which are subject to time-based vesting requirements may not be paid
until the Restricted Period with respect to such Restricted Stock Awards or
Restricted Stock Unit Award has lapsed.
In no event shall the Restricted Period end with respect to a Restricted Stock
Award or Restricted Unit Award prior to the satisfaction by the Grantee of any
liability arising under Section 10 hereof. Any attempt to dispose of any
Restricted Shares in contravention of any such restrictions shall be null and
void and without effect. The period during which such restrictions on transfer,
and such other restrictions as the Committee may impose, are in effect is
referred to as the “Restricted Period.”
(c)
CERTIFICATES REPRESENTING RESTRICTED SHARES. The Corporation shall not be
required to issue stock certificates representing Restricted Shares awarded to a
Grantee until the Restricted Period related to such shares has lapsed. If any
stock certificates representing Restricted Shares awarded pursuant to a
Restricted Stock Award are issued prior to the lapse of the Restricted Period,
such stock certificate shall bear an appropriate legend referring to such
restrictions. Such certificates may be retained by the Corporation during the
Restricted Period.

(d)
TERMINATION. If the Grantee’s continuous employment or service with the
Corporation or any of its divisions or Subsidiary Corporations shall terminate
for any reason prior to the expiration of the Restricted Period applicable to
any Restricted Shares or Restricted Units granted to such Grantee, or prior to
the satisfaction of any other conditions established by the Committee applicable
to such Award, except as otherwise determined by the Committee, any such
Restricted Shares or Restricted Units then remaining subject to restrictions
(after taking into account the provisions of subsections (f) and (h) of this
Section 7) shall thereupon be forfeited by the Grantee and any such Restricted
Shares shall be transferred to, and reacquired by, the Corporation or its
Subsidiary Corporation at no cost to the Corporation or the Subsidiary
Corporation. In such event, the Grantee, or in the event of his/her death,
his/her personal representative, shall, with respect to any such shares,
forthwith deliver to the Secretary of the Corporation any stock certificates in
the possession of the Grantee or the Grantee’s representative representing the
Restricted Shares remaining subject to such restrictions, accompanied by such
instruments of transfer, if any, as may reasonably be required by the Secretary
of the Corporation.

(e)
RIGHTS AS A STOCKHOLDER. Upon receipt by a Grantee of a Restricted Stock Award,
the Grantee shall possess all incidents of ownership of the Restricted Shares
(subject to subsection (b) of this Section 7) including, without limitation, the
right to receive or reinvest dividends (to the extent declared by the
Corporation and subject to any vesting as described in Subsection (b) of this
Section 7) with respect to such shares and to vote such shares.


9



--------------------------------------------------------------------------------



(f)
EFFECT OF CERTAIN CHANGES. The number of Restricted Shares or Restricted Units
subject to a Award shall be appropriately adjusted by the Committee in the event
of any circumstance described in Section 6(k)(1). Upon the occurrence of an
Acceleration Event, as defined in Section 6(k)(2), all restrictions then
outstanding with respect to a Restricted Stock Award shall automatically expire
and be of no further force and effect. Upon the occurrence of an Acceleration
Event, as defined in Section 6(k)(2), all restrictions then outstanding with
respect to a Restricted Unit Award shall automatically expire and be of no
further force and effect, and full payment in respect of such Restricted Unit
Award shall be made as soon as practicable thereafter, but only if permissible
under Section 409A; if such settlement is not permissible under Section 409A,
then settlement shall occur in accordance with the other terms of the Restricted
Unit Award.

(g)
PERFORMANCE GOALS. The Committee may determine that the vesting and/or payment
of a Restricted Stock Award or a Restricted Unit Award shall be made subject to
one or more Performance Goals. Performance Goals established by the Committee
may be different with respect to different Grantees. The Committee shall have
the authority to make equitable adjustments to any Performance Goal in
recognition of unusual or nonrecurring events affecting the Corporation, its
financial statements or its shares, in response to change in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
acquisition, disposition or discontinuance of a business or a segment of a
business, or related to a change in accounting principles, or to reflect capital
charges. Restricted Stock Awards or Restricted Unit Awards granted to Executive
Officers which are intended to be Performance-Based Compensation shall comply
with the requirements of Section 9 below. With respect to Grantees who are not
Executive Officers, Performance Goals may also include such individual objective
or subjective performance criteria as the Committee may, from time to time,
establish. Performance Goals applicable to any Restricted Stock Award or
Restricted Unit Award may include a threshold level of performance below which
no portion of such Award shall become vested and/or payable, and levels of
performance at which specified percentages of such Award shall become vested
and/or payable.

(h)
OTHER PROVISIONS. The Committee shall have the authority (and the Restricted
Award Agreement may so provide) to cancel all or any portion of any outstanding
restrictions and conditions prior to the expiration of the Restricted Period
with respect to all or part of a Restricted Stock Award or Restricted Unit Award
on such terms and conditions as the Committee may deem appropriate, provided
that any such cancellation with respect to Restricted Unit Awards shall only be
made in compliance with the provisions of Section 409A. The Restricted Award
Agreements authorized under this Plan shall contain such other provisions not
inconsistent with the terms hereof as the Committee shall deem advisable.
Restricted Unit Awards shall be granted with terms and conditions which comply
with or are exempt from the provisions of Section 409A and shall be administered
and interpreted in a manner which causes such Restricted Unit Awards to continue
to comply with or be exempt from the applicable provisions of Section 409A.

8. Other Awards.
The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine (“Other Awards”), which such Other Awards shall be
evidenced by agreement in such form as the Committee shall from time to time
approve. Without limiting the generality of the preceding sentence, each such
Other Awards may (i) involve the transfer of actual shares of Common Stock to
Grantees, either at the time of grant or thereafter, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock, (ii) be
subject to performance-based and/or service-based conditions, (iii) be in the
form of phantom stock, performance shares, deferred share units, stock bonuses
or share-denominated performance units, and (iv) be designed to qualify as
Performance-Based Compensation; provided that to the extent that any such Other
Award is subject to Section 409A, the agreement evidencing the grant of such
Other Award shall contain terms and conditions (including, without limitation,
deferral and payment provisions), that comply with Section 409A. To the extent
the vesting of any Other Award is subject to the achievement of one or more
Performance Goals, any rights of the Grantee to receive dividends or dividend
equivalents in respect of such Other Awards shall be subject to the attainment
of such Performance Goals, and may not be paid prior to the achievement of such
Performance Goals.

10



--------------------------------------------------------------------------------



9. Performance-Based Compensation.
The Committee may grant Awards intended to qualify as Performance-Based
Compensation pursuant to the Plan which shall comply with and be subject to the
following terms and conditions:
(a)
CALCULATION AND WRITTEN DETERMINATIONS. The amount payable with respect to
Awards that are intended to qualify as Performance-Based Compensation shall be
determined in any manner permitted by Section 162(m). Determinations by the
Committee as to the establishment of Performance Goals for any given Performance
Period, the length of the Performance Period, the Performance Schedules for such
Performance Period, the level of actual achievement of Performance Goals, and
the amount payable with respect to Awards intended to be Performance-Based
Compensation shall be recorded in writing. Specifically, the Committee shall
certify in writing, in a manner conforming to Section 162(m), prior to
settlement of each such Award intended to be Performance-Based Compensation,
that the Performance Goals and other material terms upon which settlement of the
Award was conditioned have been satisfied.

(b)
DISCRETIONARY REDUCTION. The Committee may, in its sole discretion, reduce or
eliminate the amount payable to any Grantee with respect to an Award that is
intended to qualify as Performance-Based Compensation, based on such factors as
the Committee may deem relevant, but the Committee may not increase any such
amount above the amount established in accordance with the relevant Performance
Schedule. For purposes of clarity, the Committee may exercise the discretion
provided for by the foregoing sentence in a non-uniform manner among Grantees.

(c)
PERFORMANCE MEASURES. The performance goals upon which the payment or vesting of
any Award that is intended to qualify as Performance-Based Compensation depend
shall (i) be objective business criteria and shall otherwise meet the
requirements of Section 162(m), including the requirements that the level or
levels of performance targeted by the Committee result in the achievement of
those goals being “substantially uncertain,” and (ii) relate to one or more of
the Performance Goals, as determined by the Committee in its sole discretion.
Performance Goals may differ for Awards made to any one Grantee or to different
Grantees.

The Committee shall determine the length of the Performance Period with respect
to each Award that is intended to be Performance-Based Compensation; provided
that in no event shall such Performance Period be shorter than one fiscal year
of the Corporation. Performance Periods may be overlapping. The Committee shall
establish the Performance Targets and Performance Schedules for each Performance
Period within ninety (90) days of the commencement of such Performance Period
and not later than the expiration of the first 25% of the Performance Period.
The Committee may provide, in connection with the setting of the Performance
Goals applicable to Awards intended to be Performance-Based Compensation, that
any evaluation of performance may include or exclude certain unusual or
nonrecurring events affecting the Corporation, its financial statements or its
shares, including, without limitation, the following: (i) asset write downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles or other laws or provisions affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification 225-20 “Extraordinary and
Unusual Items” and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Corporation’s Annual Report
on Form 10-K for the applicable year; (vi) acquisitions or divestitures; and
(vii) foreign exchange gains and losses. Such inclusions or exclusions shall be
prescribed in a form that meets the requirements of Section 162(m) for
deductibility.
Nothing in this Section 9 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Award that is not intended to qualify as
Performance-Based Compensation that relate to performance other than the
Performance Goals. In addition, the Committee may, subject to the terms of the
Plan, amend previously granted Awards in a way that disqualifies them as
Performance-Based Compensation.

11



--------------------------------------------------------------------------------



In the event that the requirements of Section 162(m) and the regulations
thereunder change to permit Committee discretion to alter the Performance Goals
without obtaining stockholder approval of such changes, the Committee shall have
sole discretion to make such changes without obtaining stockholder approval.  
10. Withholding Taxes.
When a Grantee or other person becomes entitled to receive shares of Common
Stock or cash pursuant to the exercise of an Option or SAR or upon the lapse of
restrictions relating to a Restricted Stock Award, or to receive a cash payment
or shares with respect to a Restricted Unit Award or Other Award upon the lapse
of restrictions relating thereto, the Corporation shall have the right to
require the Grantee or such other person to remit to the Corporation an amount
sufficient to satisfy any federal, state and local withholding tax requirements
related thereto. Unless otherwise prohibited by the Committee or by applicable
law, satisfaction of the withholding tax obligation may be accomplished by any
of the following methods or by a combination of such methods: (a) tendering a
cash payment, (b) authorizing the Corporation to withhold from the shares of
Common Stock or cash otherwise payable (1) one or more of such shares having an
aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the withholding tax
obligation (which shall be calculated at the minimum required statutory rate) or
(2) cash in an amount less than or equal to the amount of the total withholding
tax obligation and (c) delivering to the Corporation previously-owned shares of
Common Stock having an aggregate Fair Market Value, determined as of the date
the withholding tax obligation arises, less than or equal to the amount of the
total withholding tax obligation.
11. Term of Plan.
Unless terminated earlier by the Board, the term of this Plan shall be 10 years
from the date the Plan was amended as of March 6, 2013. No Award shall be
granted pursuant to this Plan later than March 6, 2023, but Awards theretofore
granted may extend beyond that date in accordance with their terms.
12. Amendment and Termination of the Plan.
The Board may, at any time and from time to time, suspend, terminate, modify or
amend the Plan. Except as provided in Section 6 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Award previously made, unless the written consent of the Grantee is obtained.
Furthermore, except as provided in Section 6 hereof, no modification or
amendment of the Plan shall be made that, without the approval of stockholders,
would:
(a) increase the total number of shares reserved for the purpose of the Plan;
(b) reduce the exercise price for Options or SARs by repricing or replacing such
Awards; or
(c) otherwise require approval under applicable law or the rules of the New York
Stock Exchange (or such other national stock exchange upon which the Common
Stock is listed) or to satisfy the requirements of Section 162(m).
Other than as expressly provided in Section 6(k) herein, the Committee shall not
have the authority to cancel any outstanding Option or SAR in exchange for cash,
securities or another Award, or the issuance of a new Option or SAR (as
applicable) in its place with a lower exercise price; provided, however, that
this sentence shall not prohibit an exchange offer whereby the Corporation
provides certain Grantees with an election to cancel an outstanding Option or
SAR and receive cash or a grant of a new Option or SAR (as applicable) at a
future date if such exchange offer only occurs with stockholder approval.
Notwithstanding the foregoing, the Committee shall have the authority to amend
the Plan and any award made hereunder to the extent necessary to cause the Plan
or such award to comply with the provisions of Section 409A and such amendment
shall not require the consent of the Grantee.
13. Effective Date.
The Plan was initially adopted on March 11, 2003 by the Board of Directors. The
Amended and Restated Plan dated March 6, 2013 is subject to approval by the
shareholders of the Corporation.  
14. Code Section 409A.
The Corporation intends that the Plan and each Award made hereunder that is
subject to Section 409A shall comply with Section 409A and that the Plan shall
be interpreted, operated and administered accordingly. In the event

12



--------------------------------------------------------------------------------



any term and/or condition of an Award made hereunder would cause the application
of an accelerated or additional tax under Section 409A, such term and/or
condition shall be restructured, to the extent possible, in a manner, determined
by the Committee, that does not cause such an accelerated or additional tax. Any
reservation of rights by the Corporation hereunder affecting the timing of
payment of any Award subject to Section 409A will only be as broad as is
permitted by Section 409A. Notwithstanding anything herein to the contrary, in
no event shall the Corporation or the Committee be liable for the payment of or
gross up in connection with any taxes and or penalties owed by the Participant
pursuant to Section 409A.
15. Clawback Policies.
Notwithstanding anything in the Plan to the contrary, the Corporation will be
entitled, to the extent permitted or required by applicable law, Corporation
policy and/or the requirements of an exchange on which the Corporation’s shares
are listed for trading, in each case, as in effect from time to time, to recoup
compensation of whatever kind paid by the Corporation or any of its Affiliates
at any time to a Grantee under this Plan and each Grantee, by accepting an Award
pursuant to this Plan, agrees to comply with any Corporation request or demand
for such recoupment.
16. Miscellaneous.
(a)
EFFECT OF HEADINGS. The section and subsection headings contained herein are for
convenience only and shall not affect the construction hereof.

(b)
COMPLIANCE WITH LEGAL REQUIREMENTS. The Plan and the other obligations of the
Corporation under the Plan and any agreement shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Corporation, in its
discretion, may postpone the issuance or delivery of Common Stock under any
Award as the Corporation may consider appropriate, and may require any Grantee
to make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Common Stock in
compliance with applicable laws, rules and regulations.

(c)
NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in the Plan or in any agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ or service of the Corporation or any of its divisions or
Subsidiary Corporations, to be entitled to any remuneration or benefits not set
forth in the Plan or such agreement or to interfere with or limit in any way the
right of the Corporation or such division or Subsidiary Corporation to terminate
such Grantee’s employment.

(d)
GRANTEE RIGHTS. No Grantee shall have any claim to be made any Award under the
Plan, and there is no obligation for uniformity of treatment for Grantees.
Except as provided specifically herein, a Grantee or a transferee of an Award
shall have no rights as a stockholder with respect to any shares covered by any
Award until the date of the issuance of a stock certificate for such shares.

(e)
BENEFICIARY. A Grantee may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Grantee, the executor or administrator of the Grantee’s estate
shall be deemed to be the Grantee’s beneficiary.

17. Governing Law.
The Plan shall be construed and administered in accordance with the laws of the
State of Delaware without regard to its principles of conflicts of law.

13



--------------------------------------------------------------------------------





AMENDMENT TO
THE ANN INC.
2003 EQUITY INCENTIVE PLAN, AS AMENDED
    
The ANN INC. 2003 Equity Incentive Plan, as amended effective as of March 6,
2013 (the “Plan”), is hereby further amended as of August 22, 2013 as set forth
below.
1. The second paragraph of Section 9(c) of the Plan is hereby amended and
restated to read as follows:
“The Committee shall determine the length of the Performance Period with respect
to each Award that is intended to be Performance-Based Compensation. Performance
Periods may be overlapping. The Committee shall establish the Performance
Targets and Performance Schedules for each Performance Period within ninety (90)
days of the commencement of such Performance Period and not later than the
expiration of the first 25% of the Performance Period.”


Except as set forth above, the Plan is hereby ratified and affirmed in all
respects.



14

